Case 1:19-cv-01007-KD-B Document 7 Filed 11/27/19 Page 1 of 19                PageID #: 3801



                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                          MOBILE DIVISION

MOBILE COUNTY BOARD                        )
OF HEALTH AND FAMILY                       )
ORIENTED PRIMARY                           )
HEALTH CARE CLINIC,                        )
                                           )
              Plaintiff,                   )
                                           )       Civil Action No. 1:19-cv-1007-JB-B
vs.                                        )
                                           )
RICHARD SACKLER;                           )
BEVERLY SACKLER, et al.,                   )
                                           )
              Defendants.                  )



    MOTION BY MANUFACTURER DEFENDANTS FOR A TEMPORARY
       STAY PENDING LIKELY TRANSFER TO MULTIDISTRICT
                         LITIGATION

      Defendants Johnson & Johnson; Janssen Pharmaceuticals, Inc.; Allergan

Sales, LLC; Allergan USA, Inc.; Endo Health Solutions Inc.; Endo

Pharmaceuticals Inc.; Par Pharmaceutical, Inc.; Par Pharmaceuticals Companies,

Inc.; Teva Pharmaceuticals USA, Inc., Cephalon, Inc., Actavis LLC, Actavis

Pharma, Inc.; Mallinckrodt LLC; and SpecGx LLC                   (together, “Manufacturer

Defendants”)1 submit this motion for a temporary stay of all proceedings in this


1
  Teva Pharmaceuticals USA, Inc., Cephalon, Inc., Actavis LLC, Actavis Pharma, Inc. dispute
that they have been served but join this motion out of an abundance of caution and expressly
reserve all defenses, including those related to service of process.
                                               1
Case 1:19-cv-01007-KD-B Document 7 Filed 11/27/19 Page 2 of 19        PageID #: 3802



case until the Judicial Panel on Multidistrict Litigation (“JPML”) renders a final

decision on whether to transfer this action to the Multidistrict Litigation in the

Northern District of Ohio, In re National Prescription Opiate Litig., No. 1:17- md-

2804 (“Opiate MDL”). This motion is based on the points and authorities that

follow, the exhibits attached hereto, the record before the Court, and any oral

argument permitted by the Court.

   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
   MANUFACTURER DEFENDANTS’ MOTION FOR A TEMPORARY
                         STAY

                                INTRODUCTION

      Plaintiffs’ action is one of more than 2,400 opioid-related lawsuits filed

against various defendants, including manufacturers, distributors, and retailers of

prescription opioid medications. Plaintiffs seek damages on behalf of doctors,

health care payors, and opioid-addicted individuals. Plaintiffs contend that

Manufacturer Defendants are liable for injuries incurred as a result of the misuse of

prescription opioid medications. On December 5, 2017, the JPML created the

Opiate MDL for cases just like this one—cases in which plaintiffs allege that “(1)

manufacturers of prescription opioid medications overstated the benefits and

downplayed the risks of the use of their opioids and aggressively marketed . . .

these drugs to physicians, and/or (2) distributors failed to monitor . . . and report

suspicious orders of prescription opiates.” In re Nat’l Prescription Opiate Litig.,

                                         2
Case 1:19-cv-01007-KD-B Document 7 Filed 11/27/19 Page 3 of 19                PageID #: 3803



290 F. Supp. 3d 1375, 1378 (J.P.M.L. 2017). To date, thousands of lawsuits have

been transferred to the Opiate MDL. As new lawsuits are filed across the country

each week, the JPML continues to transfer actions like this one to the Opiate MDL,

including similar cases that originated in state courts2 and district courts, across the

Eleventh Circuit.3 The allegations in Plaintiffs’ Complaint resembles nearly all of



2
  See, e.g., Butler (Town of), 1:18-cv-00060; 1:18-op-45216 (S.D. Ala)., Cherokee (Town of),
3:17cv2086 (N.D. Ala.), Jefferson County, et al., 2:18-cv-626 (N.D. Ala.); Snohomish County v.
Purdue Pharma LP, No. 2:19-cv-00368 (W.D. Wash.); R D Burns v. Purdue Pharma L.P., No.
8:18-cv-00745 (C.D. Cal.); United HealthCare Servs. Inc. v. Insys Therapeutics, Inc., No. 8:19-
cv-00545 (C.D. Cal.); City of San Clemente v. Purdue Pharma L.P., No. 3:19-cv-02326 (N.D.
Cal.).
3
  See, e.g., City of San Diego v. Purdue Pharma L.P., No. 3:19-cv-00420 (S. D. Cal.); City of
Chula Vista, Cal. v. Amerisourcebergen Drug Corp. No. 3:19-cv-01115 (S. D. Cal.); Ada County
v. Purdue Pharma, L.P., No. 1:19-cv- 00216 (D. Idaho); Idaho v. Endo Health Sols. Inc., No.
1:19-cv-00286 (D. Idaho); City of Pocatello v. Purdue Pharma, L.P., No. 4:19-cv-00189 (D.
Idaho); City of Chubbuck v. Purdue Pharma, L.P., No. 4:19-cv-00278 (D. Idaho); Bingham
County v. Purdue Pharma, L.P., No. 4:19-cv-00294 (D. Idaho); City of Great Falls v. Purdue
Pharma L.P., No. 4:19-cv-00008 (D. Mont.); Missoula County v. Purdue Pharma L.P., No. 9:19-
cv-00015 (D. Mont.); Boulder City v. Purdue Pharma L.P., No. 2:19-cv-01057 (D. Nev.); City of
Mesquite v. Purdue Pharma L.P., 2:19-cv-01058 (D. Nev.); Moapa Band of Paiute Indians v.
Purdue Pharma L.P., No. 2:19-cv-01059 (D. Nev.); County of Curry v. Purdue Pharma, LP, No.
1:19-cv-00815 (D. Or.); City of Lakewood v. Purdue Pharma LP, No. 3:19-cv-05173 (W.D.
Wash.); Pima, County of v. Purdue Pharma LP, No. 4:19-cv-00166 (D. Ariz.); Tucson, City of v.
Purdue Pharma LP, No. 4:19-cv-00167 (D. Ariz.); County of Santa Barbara et al v. Purdue
Pharma, L.P., No. 2:19-cv-01186 (C.D., Cal.); County of Ventura v. Purdue Pharma L.P., No.
2:19-cv-06799 (C.D. Cal.); County of Yolo v. Amerisourcebergen Drug Corp. No. 2:19-cv-00813
(E.D. Cal.); County of San Mateo v. Purdue Pharma L.P., No. 4:19-cv-00949 (N.D. Cal.); See,
e.g., Cty. of Jim Wells v. Purdue Pharma L.P., No. 4:19-cv-03580 (S.D. Tex. 2019) (Rosenthal,
C.J.); Jim Hogg Cty. v. Purdue Pharma L.P., No. 4:19-cv-02816 (S.D. Tex. 2019) (Rosenthal,
C.J.); Cty. of Duval v. Purdue Pharma L.P., No. 4:19-cv-02504 (S.D. Tex. 2019) (Hittner, J.);
Ellis Cty. v. Walgreens Boot Alliance, Inc., No. 4:19- cv-02256 (S.D. Tex. 2019) (Hittner, J.);
Rockwall Cty. v. Purdue Pharma L.P., No. 4:19-cv-02181 (S.D. Tex. 2019) (Gilmore, J.); Cty. of
Walker v. OptumRx, Inc., No 4:19-cv-01767 (S.D. Tex. 2019) (Hughes, J.); Kaufman Cty. v.
Purdue Pharma L.P., No. 3:18-cv-02270-M (N.D. Tex. 2018); Gonzales Healthcare Sys. v.
McKesson Corp., No. 1:18-cv-45867 (N.D. Tex. 2018); City of Eagle Pass v. Purdue Pharma
L.P., No. 2:18-cv-00051 (W.D. Tex. 2018); El Campo Memorial Hosp. v. McKesson Corp., No.
4:18-cv-00751 (S.D. Tex. 2018); City of Laredo v. Purdue Pharma L.P., No. 5:18-cv-00118 (S.D.
Tex. 2018); Cty. of Webb, Texas v. Purdue Pharma L.P., No. 5:18-cv-00011 (S.D. Tex. 2018);
                                              3
Case 1:19-cv-01007-KD-B Document 7 Filed 11/27/19 Page 4 of 19       PageID #: 3804



the complaints filed in or transferred to the Opiate MDL.

      On November 22, 2019 this case was tagged for transfer to the MDL. JPML

Dkt. No. 6310. Manufacturer Defendants expect the JPML to enter a conditional

transfer order (“CTO”) initiating the transfer of this case to the MDL shortly. As

with the thousands of cases before this one, at one of its upcoming hearings, the

JPML will likely ultimately order the case transferred to the Opiate MDL. There,

Honorable Dan A. Polster, the presiding judge over the Opiate MDL, will consider

and resolve Plaintiffs’ remand motion along with the scores of other motions by

other Plaintiffs presenting substantially similar issues. Therefore, Manufacturer

Defendants ask this Court to issue a temporary stay until the JPML decides

whether to transfer this case.

                                 BACKGROUND

      On October 15, 2019, Plaintiffs filed their Complaint in the Circuit Court of

Mobile Count, Alabama. On November 20, 2019, Distributor Defendant

McKesson Corporation removed this action on federal question grounds. Dkt. No.

1. On November 22, 2019, Plaintiffs filed a motion to Remand. Dkt. No. 3.

                                  ARGUMENT

      This Court’s power to stay proceedings is “incidental to the power inherent in



Cty. of Zavala v. Purdue Pharma L.P., No. 2:18-cv-00052 (W.D. Tex. 2018); Cty. of
Montgomery v. Purdue Pharma L.P., No. 4:17-cv-03756 (S.D. Tex. 2017).

                                         4
Case 1:19-cv-01007-KD-B Document 7 Filed 11/27/19 Page 5 of 19           PageID #: 3805



every court to control the disposition of the causes on its docket with economy of

time and effort for itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299

U.S. 248, 254 (1936). In deciding whether to stay proceedings, “the district court

should consider three factors: (1) potential prejudice to the non-moving party; (2)

hardship and inequity to the moving party if the action is not stayed; and (3) the

judicial resources that would be saved by avoiding duplicative litigation if the

cases are in fact consolidated.” Estate of Brockel ex rel. Brockel v. Purdue Pharma

L.P., No. CV 17-00521-KD-MU, 2018 WL 3113912, at *3 (S.D. Ala. Feb. 27,

2018).

      “[W]here a multi-district proceeding has been established, courts have

routinely stayed motions pending rulings by the JPML.” Hess v. Volkswagen Grp.

of Am., Inc., No. 2:16- CV-00668-KOB, 2016 WL 3483166, at *3 (N.D. Ala. June

27, 2016). That is especially true when the MDL transfer process has already been

initiated, as any delay is typically brief, and a stay would further the aim of judicial

efficiency. Courts must “assess if a stay is ‘better calculated to vindicate the

interests of judicial economy, consistency of result, and minimization of prejudice

to the parties.’” Brockel, 2018 WL 3113912, at *3.

      Indeed, numerous courts have noted that “[t]he general rule is for federal

courts to defer ruling on pending motions to remand in MDL litigation until after the

[JPML] has transferred [the case] to the MDL panel.” In re Diet Drug Litig., No.


                                           5
Case 1:19-cv-01007-KD-B Document 7 Filed 11/27/19 Page 6 of 19          PageID #: 3806



CV 11-9507 CAS (JEMx), 2012 WL 13012665, at *1 (C.D. Cal. Jan. 11, 2012)

(citation omitted); accord Robinson v. DePuy Orthopedics, Inc., No. 3:12-cv-

00003, 2012 WL 831650, at *2 (W.D. Va. Mar. 6, 2012) (same); Krieger v. Merck

& Co., Inc., No. 05-CV-6338L, 2005 WL 2921640, at *1 (W.D.N.Y. Nov. 4, 2005)

(same). With all three factors weighing in favor of a stay, there is no reason to

deviate from this “general rule” of granting a short stay until the JPML makes a

transfer decision.

      A.     A Stay Would Promote Judicial Economy.

      As this Court has recently held, a stay would “provide uniformity through the

nation as to how the issue” should be “resolved.” Brockel, 2018 WL 3113912, at

*7. Granting a stay under these circumstances would promote judicial economy

because it would conserve the parties’ and Court’s resources, as well as avoid

duplicative litigation. Id. at *7 (The Court found “that entry of a stay” to “allow the

JMPL proceedings . . . to continue” was the proper course as “better calculated to

vindicate the interests of judicial economy, consistency of result, and minimization

of prejudice to the parties.”). Federal district courts across the country have stayed

proceedings under analogous circumstances in more than 100 opioid-related cases

like this one. See Exhibit A.

      If the JPML transfers this case to the Opiate MDL, the transferee judge can

rule on all of the pending motions that present same or similar issues. See In re

                                          6
Case 1:19-cv-01007-KD-B Document 7 Filed 11/27/19 Page 7 of 19                PageID #: 3807



Holiday Magic Sec. & Antitrust Litig., 433 F. Supp. 1125, 1126 (J.P.M.L. 1977)

(“[T]he Panel has consistently given great weight to the transferee judge’s

determination that remand of a particular action at a particular time is appropriate

because the transferee judge, after all, supervises the day-to-day pretrial

proceedings.”); Mangani v. Merck & Co., No. 2:06-cv-00914, 2006 WL 2707459,

*2 (D. Nev. Sept. 19, 2006) (“[T]he interests of consistency, economy and

fairness” support deferring consideration of Plaintiffs’ motion because the MDL

court “is gaining ample experience examining the relevant facts” necessary for

assessing remand.). If the JPML does not transfer this case, this Court can address

the remand motion at that time.

       This Court and the Northern District of Alabama have both stayed

proceedings or otherwise deferred consideration of pending remand motions

presenting the same jurisdictional issue as Plaintiffs’ remand motion until the

JPML decides whether to transfer those actions to the MDL.4 For example, in

2018, Chief United States District Judge Dubose, in this Court, stayed the

proceedings in an opioid-related action. See Brockel, 2018 WL 3113912, at *3.

Similarly, the Northern District of Alabama has also found that district courts

4
  Most recently, the Southern and Northern District of Alabama transferred related cases to the
MDL before remand was decided: Butler (Town of) 1:18-cv-00060 (S.D. Ala.); see Doc. 5,
“Order” staying proceedings; Cherokee (Town of) 3:17-cv-2086 (N.D. Ala.); Jefferson County, et
al. 2:18-cv-626 (N.D. Ala.).



                                              7
Case 1:19-cv-01007-KD-B Document 7 Filed 11/27/19 Page 8 of 19            PageID #: 3808



should defer to the JPML and transferee court in instances such as this:

             Undoubtedly, the original district court has the power to
             decide motions before the case is actually transferred, but
             that does not mean that the original district court should
             exercise that power in its discretion. Regardless of
             whether the JPML found that the transferee judge is in
             the best position to decide motions to remand, it did
             decide that the existence of pending motions to remand in
             those cases should not prevent the transfer to the MDL of
             the cases in which they are pending.

Hess, 2016 WL 3483166, at *5. Accordingly, the Northern District of Alabama

declined to reach the merits of the Plaintiffs’ remand motion. Id. at *5. The Court

stated that “where jurisdictional issues are common to other cases already pending

before the MDL,” those “common issues should be decided by the transferee court

overseeing the related cases: the decision by the transferee court would provide

consistency and promote judicial economy.” Id. at *5. Thus, the Northern District

held that the “considerations of consistency and judicial economy outweigh[ed]

any potential prejudice to the Plaintiffs from a short stay of proceedings.” Hess,

2016 WL 3483166, at *5. This Court should similarly allow the JPML to decide

the issues at stake here in the interest of promoting judicial economy.

      Federal district courts in approximately 100 opioid-related cases like this

one have stayed proceedings in analogous circumstances. Indeed, courts routinely




                                          8
Case 1:19-cv-01007-KD-B Document 7 Filed 11/27/19 Page 9 of 19                PageID #: 3809



elect to stay removed cases pending a final transfer decision to an MDL.5 Given

that the JPML and the Opiate MDL have seen and addressed scores of similar

cases with similar removal issues, issuing a stay until the JPML decides whether to

transfer is by far the most efficient approach.

       In addition, staying the action until the JPML can determine whether to grant

the transfer will prevent conflict between pre-trial rulings made by this Court and

subsequent decisions of the district court where the actions are consolidated. As

other courts have recognized, a temporary stay in this situation will ensure

consistent adjudication of the issues this case shares with others in the Opiate

MDL. For example, in Noble County v. Cardinal Health, Inc., No. 2:18- cv-01379

(S.D. Ohio) (“Noble Cnty.”), Defendants filed a motion to stay and Plaintiff Noble


5
  E.g., Order, Takoma Regional Hospital P., No. 2:19-cv-157 (E. D. Tenn.) (granting motion to
stay pending JPML decision); Order, County of Jim Wells v. Purdue Pharma, L.P., No. 4:19-cv-
03580 (S.D. Tex. October 4, 2019); Order, The City of Rochester v. Purdue Pharma L.P., No.
6:19-cv-06490-FPG (W.D.N.Y. Sept. 23, 2019) (granting motion to stay pending JPML
decision); Order, City of Ogdensburg v. Purdue Pharma LP, No. 8:19-cv-00782 (N.D.N.Y. Sept.
10, 2019) (same); Order, City of Saratoga Springs v. Purdue Pharma LP, No. 1:19-cv-00789
(N.D.N.Y. Sept. 10, 2019) (same); Order, Cty. of Jim Hogg v. CVS Health Corp., No. 4:19-cv-
02816 (S.D. Tex., Sept. 4, 2019) (same); Order, Cty. of Walker v. Abbott Labs., No. 4:19-cv-
01767 (S.D. Tex., July 15, 2019) (removed under CAFA, stayed, and transferred to the Opiate
MDL); Order, City of Norwich v. Purdue Pharma L.P., No. 3:19-cv-00770 (D. Conn., June 28,
2019) (same); Order, Town of Enfield v. Purdue Pharma L.P., No. 3:19-cv-00789 (D. Conn.,
June 28, 2019) (same); Order, Illinois v. Purdue Pharma L.P., No. 1:19-cv-2169 (N.D. Ill., Mar.
28, 2019) (same); Order, Washington Cty. v. Cardinal Health, Inc., No. 2:18-cv-01706 (S.D.
Ohio, Dec. 14, 2018) (same); Order, Meigs Cty. v. Cardinal Health, Inc., No. 2:18-cv-01582
(S.D. Ohio, Apr. 3, 2019) (same); Noble Cty. v. Cardinal Health, Inc., No. 2:18-cv- 01379 (S.D.
Ohio, Feb. 7, 2019) (same).


                                              9
Case 1:19-cv-01007-KD-B Document 7 Filed 11/27/19 Page 10 of 19                  PageID #: 3810



 County responded with a motion to remand. Mot. to Stay, Noble Cnty. (Nov. 21,

 2018); Mot. to Remand, Noble Cnty. (Nov. 29, 2018). The United States District

 Court for the Southern District of Ohio deferred decision on the merits of Noble

 County’s remand motion to Judge Polster. Order Denying Pls.’ Emergency

 Omnibus Mot. to Remand, Noble Cnty. (Dec. 14, 2018) (Dkt. No. 14-3). In so

 doing, Chief Judge Edmund A. Sargus, Jr. observed:

               “Consideration of the judicial resources that would be
               saved by avoiding duplicative litigation if the cases are in
               fact coordinated, any hardship and inequity to the
               Moving Defendants if the action is not stayed, and any
               potential prejudice to Noble County and Mylan Bertek
               leads the Court to conclude that these factors weigh in
               favor of staying this case pending a decision from the
               JPML on whether to transfer this case to the Opiate
               MDL.”

 Id. at 3.6 The Court further explained in its Order granting defendants’ motion to

 stay: “If numerous courts, including this Court, proceed with pretrial matters in

 advance of the JPML’s decision, then the efforts of the courts and litigants may be

 needlessly repeated. This duplicative litigation could cause hardship and inequity to

 the moving party.” See Exhibit B at 3-4, Noble Cnty., Dkt. No. 43; see also


 6
   Defendants filed identical motions to stay in the Meigs County and Washington County cases,
 which were met with similar opposition from Plaintiffs. See Meigs Cty., S.D. Ohio, ECF Nos. 26,
 30, 31; Washington Cty., S.D. Ohio, ECF Nos. 21, 26, 27. Plaintiffs and Mylan also filed motions
 to remand in these two cases as well. See Meigs Cty., S.D. Ohio, ECF Nos. 27, 28; Washington
 Cty., S.D. Ohio, ECF Nos. 24, 25. Each of these cases was later stayed and transferred to the
 MDL.


                                               10
Case 1:19-cv-01007-KD-B Document 7 Filed 11/27/19 Page 11 of 19          PageID #: 3811



 Exhibit C, Noble Cnty., Dkt. No. 38. The Court recognized that, if the case is

 transferred, “the MDL court will add the case to those in which it is considering

 any and all pretrial matters.” Id. at 4.

       Similarly, in County of Jim Hogg v. CVS Health Corp., No. 4:19-cv-02816

 (S.D. Tex.), (“Jim Hogg”) (Dkt. No. 14-2), Defendants moved to stay the action

 pending transfer to the JPML (Defs.’ Mtn. to Stay, Jim Hogg (Aug. 19, 2019)), and

 Plaintiff sought remand (Pl.’s Mtn. to Remand, Jim Hogg (Aug. 20, 2019)).

 Finding that the case presented “similar removal issues” as the cases consolidated

 in the Opiate MDL, the Court granted a stay. Order at 4, Jim Hogg (Sept. 4, 2019).

 The Court reasoned: “Other cases consolidated before the MDL transferee court in

 Ohio present similar removal issues, making a stay appropriate to avoid duplicative

 litigation of those issues, to improve judicial economy, and to reduce the risk of

 inconsistent results.” Id.

       This is precisely the goal of the Opiate MDL—to consolidate these actions

 in a single court to “substantially reduce the risk of duplicative discovery,

 minimize the possibility of inconsistent pretrial obligations, and prevent conflicting

 rulings on pretrial motions.” In re Nat’l Prescription Opiate Litig., 290 F. Supp. 3d

 1375, 1379 (J.P.M.L. 2017); see also Village of Melrose Park v. McKesson Corp.,

 No. 1:18-cv-05288 (N.D. Ill. Aug. 10, 2018), Dkt. No. 26 (“[T]he JPML has

 determined that centralization of opioid litigation is proper due to common


                                            11
Case 1:19-cv-01007-KD-B Document 7 Filed 11/27/19 Page 12 of 19          PageID #: 3812



 questions of fact and that transfer should not be delayed pending rulings on remand

 motions.”); Kentucky v. McKesson Corp., No. 3:18-cv-00010 (E.D. Ky., Apr. 12,

 2018), Dkt. No. 14 (“Judge Polster has indicated his desire to address motions to

 remand collectively ”) (emphasis added).

       Permitting this case to proceed on a separate track would frustrate the

 JPML’s creation of, and Judge Polster’s administration of, the Opiate MDL. In

 order to ensure consistent rulings on all theories of removal among identically

 situated plaintiffs, a stay is likewise needed here.

       Because the issue of whether removal is proper under the grounds raised

 here has arisen in cases that have already been transferred to the Opiate MDL, and

 cases that are likely to be transferred to the MDL, this Court should issue a stay to

 allow for consistent rulings on these jurisdictional issues. See Exhibit D, Order at

 3, Bd. of Cty. Comm’rs of Seminole Cty. v. Purdue Pharma, LP, No. 6:18-cv-

 00372-JWL (E.D. Okla. Apr. 3, 2019) (“If all proceedings are not stayed at this

 time, defendants will suffer a hardship to the extent that they are subjected to a risk

 of inconsistent rulings on the same jurisdictional questions that are raised in

 Plaintiffs’ remand motion and in many cases already before the MDL court.”).

       B.     Denying a Stay Would Cause Significant Hardship to Defendants.

       Defendants would face significant hardship in the absence of a stay.

 Manufacturer and Distributor Defendants are collectively involved in more than


                                            12
Case 1:19-cv-01007-KD-B Document 7 Filed 11/27/19 Page 13 of 19          PageID #: 3813



 2,400 opioid-related lawsuits across the country, and the central goal of the MDL is

 to consolidate these actions in a single court to “substantially reduce the risk of

 duplicative discovery, minimize the possibility of inconsistent pretrial obligations,

 and prevent conflicting rulings on pretrial motions.” Exhibit E, JPML Dec. 5,

 2017 Transfer Order, Dkt. No. 328.

       Allowing this case to proceed on a separate track would frustrate this goal,

 forcing Defendants to litigate the same issues in multiple forums and materially

 complicating efforts to coordinate discovery across the hundreds of substantially

 similar cases that other plaintiffs across the country have filed. Brockel, 2018 WL

 3113912, at *3; Hernandez v. ASNI, Inc., No. 2:15-CV-00078-LDG, 2015 WL

 3932415 (D. Nev. June 24, 2015) (The “inequity to Defendant would be

 significant, as denying its request to stay proceedings would result in

 duplicative litigation in multiple courts.”). Furthermore, proceeding in multiple

 forums would increase the risk of inconsistent rulings.

       C.     A Stay Would Cause Minimal, If Any, Prejudice to Plaintiffs.

       Finally, Plaintiffs cannot identify any prejudice that they would suffer as the

 result of a stay. If the JPML does not transfer this case to the MDL, this Court can

 hear and decide Plaintiffs’ remand motion at that time. As the Northern District of

 Alabama stated in Hess, “this court will then address the pending motions free of

 worry that it is duplicating efforts, that it is potentially providing an inconsistent

                                          13
Case 1:19-cv-01007-KD-B Document 7 Filed 11/27/19 Page 14 of 19         PageID #: 3814



 ruling, or that, in the midst of drafting an opinion, the case will be whisked away

 through transfer order, leaving behind a waste of this court's own judicial

 resources.” Hess, 2016 WL 3483166, at *5.

       If the JPML transfers this case to the MDL, the Northern District of Ohio

 will ultimately decide Plaintiffs’ remand motion. District Courts have previously

 recognized that there will be minimal harm in deferring ruling on Plaintiffs’

 pending remand motions until after a decision by the MDL Panel. Terway v.

 Syngenta Seeds, LLC, No. 2:16-cv-01587, 2016 WL 4435745, at *2 (D. Nev.

 Aug. 19, 2016) (“Although Plaintiffs’ Motion to Remand may be briefly delayed

 as a result of the stay, the interest in efficiency and uniformity outweighs the

 potential prejudice of a delay in these circumstances.”); Takoma Reg’l Hosp. v.

 Purdue Pharma, L.P., No. 2:19-cv-157 at *1, 3 (E.D. Tenn. Oct. 4, 2019) (“months

 of delay in a case that would . . . probably take years to resolve is [not] likely to

 yield serious prejudice,” but rather, is “simply the price of uniformity, which has

 long been—and for good reason—a central goal of the federal judiciary.”).

       In the interests of judicial economy and efficiency, this Court should decline

 to address the removal issues in this case before the JPML has had a chance to

 render a final transfer decision. For example, to make a determination as to

 whether Plaintiffs’ claims present a federal question, this Court will need to assess

 whether Plaintiffs’ ostensibly state law claims actually depend on alleged duties


                                          14
Case 1:19-cv-01007-KD-B Document 7 Filed 11/27/19 Page 15 of 19        PageID #: 3815



 that could only be derived from the federal Controlled Substances Act. The JPML

 has transferred scores of cases to the Opiate MDL that defendants removed on

 federal question grounds that are now pending before Judge Polster. See Exhibit F.

                                  CONCLUSION

       For the foregoing reasons, Manufacturer Defendants respectfully request that

 this Court stay all proceedings in this case, and defer consideration of Plaintiffs’

 motion to remand, pending a decision by the JPML on whether to transfer this case

 to the Opiate MDL.

       Respectfully submitted this 27th day of November, 2019,

                                           COUNSEL FOR DEFENDANTS
                                           JOHNSON & JOHNSON and
                                           JANSSEN PHARMACEUTICALS,
                                           INC.:

                                           /s/ Caroline D. Walker
                                           Christopher S. Berdy (ASB-4358-R68C)
                                           Caroline D. Walker (ASB-3439-B10T)
                                           Butler Snow LLP
                                           1819 Fifth Avenue North, Suite 1000
                                           Birmingham, AL 35203
                                           Tel: (205) 297-2200
                                           Fax: (205) 297-2201
                                           Email: chris.berdy@butlersnow.com
                                              caroline.walker@butlersnow.com


                                           Charles C. Lifland*
                                           O’MELVENY & MYERS LLP
                                           400 S. Hope Street
                                           Los Angeles, CA 90071
                                           (213) 430-6000

                                         15
Case 1:19-cv-01007-KD-B Document 7 Filed 11/27/19 Page 16 of 19   PageID #: 3816



                                        clifland@omm.com

                                        * denotes national counsel who will seek
                                        pro hac vice admission


                                        COUNSEL FOR DEFENDANTS
                                        ALLERGAN SALES, LLC AND
                                        ALLERGAN USA, INC.:

                                        /s/ Donna Welch
                                        Donna Welch, P.C.*
                                        Martin L. Roth*
                                        Timothy Knapp*
                                        KIRKLAND & ELLIS LLP
                                        300 North LaSalle
                                        Chicago, Illinois 60654
                                        (312) 862-2000
                                        donna.welch@kirkland.com
                                        martin.roth@kirkland.com
                                        timothy.knapp@kirkland.com

                                        Jennifer G. Levy, P.C.*
                                        KIRKLAND & ELLIS LLP
                                        1301 Pennsylvania Avenue, NW
                                        Washington, DC 20004
                                        (202) 389-5000
                                        jennifer.levy@kirkland.com

                                        * denotes national counsel who will seek
                                        pro hac vice admission

                                        COUNSEL FOR DEFENDANTS
                                        ENDO HEALTH SOLUTIONS INC.
                                        and ENDO PHARMACEUTICALS
                                        INC.          and       PAR
                                        PHARMACEUTICAL,
                                        INC. and PAR PHARMACEUTICAL
                                        COMPANIES, INC. :


                                      16
Case 1:19-cv-01007-KD-B Document 7 Filed 11/27/19 Page 17 of 19    PageID #: 3817



                                         /s/ Sara Turner
                                        SARA M. TURNER (TUR061)
                                        LEIGH ANNE FLEMING (HAM080)
                                        BAKER, DONELSON, BEARMAN,
                                             CALDWELL & BERKOWITZ, PC
                                        Wells Fargo Tower
                                        420 20th Street North, Suite 1400
                                        Birmingham, Alabama 35203-5202
                                        Telephone:      (205) 328-0480
                                        Facsimile:     (205) 322-8007
                                        smturner@bakerdonelson.com
                                        lfleming@bakerdonelson.com

                                        Sean O. Morris*
                                        ARNOLD & PORTER KAYE
                                        SCHOLER LLP
                                        777 S. Figueroa St., Suite 4400
                                        Los Angeles, CA 90017
                                        Tel: (213) 243-4000
                                        sean.morris@arnoldporter.com

                                        * Admitted pro hac vice


                                        COUNSEL FOR DEFENDANTS
                                        TEVA PHARMACEUTICALS USA,
                                        INC., CEPHALON, INC., ACTAVIS
                                        LLC, AND ACTAVIS PHARMA,
                                        INC.:


                                        Wendy West Feinstein*
                                        Morgan, Lewis & Bockius LLP
                                        One Oxford Centre, 32 Floor
                                        Pittsburgh, PA 15219-6401
                                        Telephone: 412.560.3300
                                        Fax: 412.560.7001
                                        wendy.feinstein@morganlewis.com



                                      17
Case 1:19-cv-01007-KD-B Document 7 Filed 11/27/19 Page 18 of 19   PageID #: 3818



                                        * denotes national counsel who will seek
                                        pro hac vice admission

                                        COUNSEL FOR DEFENDANT
                                        MALLINCKRODT LLC and
                                        SPECGX LLC:

                                        /s/ Brien T. O’Connor
                                        Brien T. O’Connor*
                                        Andrew J. O’Connor*
                                        ROPES & GRAY LLP
                                        Prudential Tower
                                        800 Boylston Street
                                        Boston, MA 02199-3600
                                        Telephone: (617) 235-4650
                                        brien.o’connor@ropesgray.com
                                        andrew.o’connor@ropesgray.com

                                        Traci J. Irvin*
                                        ROPES & GRAY LLP
                                        Three Embarcadero Center
                                        San Francisco, CA 94111-4006
                                        traci.irvin@ropesgray.com

                                        * denotes national counsel who will seek
                                        pro hac vice admission




                                      18
Case 1:19-cv-01007-KD-B Document 7 Filed 11/27/19 Page 19 of 19          PageID #: 3819



                           CERTIFICATE OF SERVICE

         I hereby certify that I have this day served a true and correct copy of the

 above and forgoing pleading with the Clerk of the Court for the United States

 District Court for the Southern District of Alabama using the Court’s CM/ECF

 filing system, which will provide notification of such filing to all registered ECF

 participants.

         This the 27th day of November, 2019.



                                                /s/ Caroline D. Walker
                                                OF COUNSEL




 50346476.v1




                                          19
